     Case 2:18-cv-02414-JAD-NJK Document 21 Filed 05/02/19 Page 1 of 2



 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar No. 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
     625 South Eighth Street
 3   Las Vegas, Nevada 89101
     Tel.: (702) 384-1170 / Fax.: (702) 384-5529
 4   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 5   Counsel for Defendants Corporation
     of the President of The Church of Jesus
 6   Christ of Latter-day Saints and
     Corporation of the Presiding Bishop of
 7   The Church of Jesus Christ of Latter-day Saints

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   KEENAN MCDANIELS, individually,                   Case No.: 2:18-cv-02414-JAD-NJK

11        Plaintiff,
                                                            STIPULATION AND ORDER TO
12   v.                                                      DISMISS THE ACTION WITH
                                                             PREJUDICE WITH ALL SIDES
13   ERIC          HOLMES,        individually;            BEARING THEIR OWN FEES AND
     CORPORATION OF THE PRESIDING                                     COSTS
14   BISHOP OF THE CHURCH OF JESUS
     CHRIST OF LATTER-DAY SAINTS, a                                  ECF No. 21
15   foreign corporation; CORPORATION OF
     THE PRESIDENT OF THE CHURCH OF
16   JESUS CHRIST OF LATTER-DAY SAINTS,
     a foreign corporation; DOE INDIVIDUALS
17   1-20, inclusive; and ROE CORPORATIONS
     1-20, inclusive,
18
           Defendants
19
20
21
22
23
               ///
24
25
26
               ///
27
28
                                                       1
     Case 2:18-cv-02414-JAD-NJK Document 21 Filed 05/02/19 Page 2 of 2



 1    STIPULATION AND ORDER TO DISMISS THE ACTION WITH PREJUDICE WITH
                ALL SIDES BEARING THEIR OWN FEES AND COSTS
 2
            Defendants Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-
 3
     day Saints, Corporation of the President of The Church of Jesus Christ of Latter-day Saints, and
 4
     Eric Holmes hereby stipulate and agree with Plaintiff Keenan McDaniels to dismiss this action in
 5
     its entirety with prejudice with all parties bearing their own fees and costs.
 6
            IT IS SO STIPULATED May 2, 2019.
 7
 8    MCNUTT LAW FIRM, P.C.                                 MORRIS LAW GROUP
 9    /s/ Dan McNutt           .                            /s/ Raleigh Thompson            .
10    DANIEL MCNUTT (SBN 7815)                              RALEIGH THOMPSON (SBN 11296)
      MATTHEW WOLF (SBN 10801)                              411 E. Bonneville Ave., Ste. 360
11    625 South Eighth Street                               Las Vegas, Nevada 89101
      Las Vegas, Nevada 89101
12                                                          Counsel for Defendant Eric Holmes
      Counsel for Defendants Corporation
13    of the President of The Church of Jesus
      Christ of Latter-day Saints and
14    Corporation of the Presiding Bishop of
      The Church of Jesus Christ of Latter-day
15    Saints
16
      DIMOPOULUS INJURY LAW
17
       /s/ Garnet Beal             .
18    STEVE DIMOPOULOS (SBN 12729)
      GARNET E. BEAL (SBN 12693)
19    6830 Rainbow Blvd., Suite 200
      Las Vegas, NV 89118
20
21    Counsel for Plaintiff
                                               ORDER
                                                 IT IS SO ORDERED:
22
23           Based on the parties' stipulation [ECF No. 21] and good cause appearing, IT IS
      HEREBY ORDERED that THIS ACTION IS          ___________________________________
                                                    DISMISSED with prejudice, each side to bear its
24
      own fees and costs. The Clerk of Court is directed toSTATES
                                                  UNITED    CLOSE MAGISTRATE
                                                                     THIS CASE. JUDGE
25
                                                       _________________________________
                                                                  _____________    _ _______
                                                                                          _ _
26                                                     U.S. Districtt Ju
                                                                      Judge
                                                                       udge
                                                                         ddgge JJennifer
                                                                                 ennifer
                                                                                      er A.. Do
                                                                                      er
                                                    DATED:______________________________     Dorsey
                                                       Dated: May 2, 2019
27
28
                                                        2
